Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 1 of 15 Page ID #:1



  1   DAVID E. MASTAGNI, Esq. (SBN 204244)
      davidm@mastagni.com
  2   ISAAC S. STEVENS, Esq. (SBN 251245)
      istevens@mastagni.com
  3   TASHAYLA D. BILLINGTON, Esq. (SBN 307050)
  4   tbillington@mastagni.com
      JOEL M. WEINSTEIN, Esq. (SBN 213016)
  5   jweinstein@mastagni.com
      MASTAGNI HOLSTEDT
  6   A Professional Corporation
      1912 “I” Street
  7   Sacramento, California 95811
  8   Telephone: (916) 446-4692
      Facsimile: (916) 447-4614
  9   Attorneys for Plaintiffs
 10                   IN THE UNITED STATES DISTRICT COURT
 11                     CENTRAL DISTRICT OF CALIFORNIA
 12   RICHARD ARAGON, JOEY                 )   Case No.
                                           )
 13   ARMENDAREZ, JONATHAN                 )   COMPLAINT FOR VIOLATIONS
      BOGGS, RAY BRUNO, CON                )   OF THE FAIR LABOR STANDARDS
 14   CENDEJAS, ADAM CHITTENDEN, )
                                           )   ACT
 15   CHRISTOPHER DEANDA,                  )
      THOMAS DEBELLIS, MICHAEL )               COLLECTIVE ACTION - 29 U.S.C. §
 16   DELCID, JONATHON ENGLE,              )
                                           )   216
 17   WILMER FLEENOR, LUKE                 )
      GRANGER, CALEB GUINN,                )
 18   AMANDA HARTEL, RONALD                )
                                           )
 19   HELMS, SERVANDO                      )
      HERNANDEZ, RICHARD                   )
 20   HOUSLEY, BRANDON                     )
                                           )
 21   HUMPHREY, TY HUTCHISON,              )
      BRIAN KALOUSEK, JUSTIN               )
 22   LODARSKI, MICHAEL LOYA,              )
                                           )
 23   JEFF MILLER, AARON                   )
      MULHALL, JAKE NOVAK,                 )
 24   NATHAN PALMER, HENRY                 )
                                           )
 25   PEREZ, MICHAEL RUSTUN,               )
      STEVEN SANDS, DAVID                  )
 26   SANTOS, DAVID SILVA, RYAN ))
 27   STESLICKI, SHAUN TARCON,             )
      JASON TOOLEY, JOHN VAIL,             )
 28   KEVIN VALENTIN, STEVEN               )
                                           )
      Complaint for Violations of the Fair     1   RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                          OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 2 of 15 Page ID #:2



  1   VALLEZ, JUSTIN WEEMS, JAKE                )
                                                )
      ZAVOSKY, and JEFFREY                      )
  2
      ZUIDEMA, on behalf of themselves          )
  3   and all similarly situated individuals    )
                                                )
  4                                             )
                       Plaintiffs,              )
  5                                             )
            v.                                  )
  6                                             )
      CITY OF COLTON,                           )
  7                                             )
                                                )
                       Defendant.               )
  8
  9
 10                                                 I.
 11                                     INTRODUCTION
 12   1.    This action is brought pursuant to the provisions of the Fair Labor Standards
 13         Act (“FLSA”), 29 U.S.C. sections 201, et seq., to recover from Defendant
 14         CITY OF COLTON (hereinafter “Defendant”) unpaid overtime and other
 15         compensation, interest thereon, liquidated damages, costs of suit, and
 16         reasonable attorney fees.
 17   2.    This action arises from Defendant’s failure to include all statutorily required
 18         forms of compensation in the “regular rate” used to calculate overtime
 19         compensation for Plaintiffs and all similarly situated individuals, as well as
 20         Defendant’s practice of deducting “opt-out” fees from the wages paid to
 21         Plaintiffs and similarly situated individuals.
 22                                                 II.
 23                                        PARTIES
 24   3.    RICHARD ARAGON, JOEY ARMENDAREZ, JONATHAN BOGGS,
 25         RAY      BRUNO,          CON       CENDEJAS,        ADAM      CHITTENDEN,
 26         CHRISTOPHER DEANDA, THOMAS DEBELLIS, MICHAEL DELCID,
 27         JONATHON ENGLE, WILMER FLEENOR, LUKE GRANGER, CALEB
 28         GUINN, AMANDA HARTEL, RONALD HELMS, SERVANDO

      Complaint for Violations of the Fair          2     RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                                 OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 3 of 15 Page ID #:3



  1         HERNANDEZ, RICHARD HOUSLEY, BRANDON HUMPHREY, TY
  2         HUTCHISON, BRIAN KALOUSEK, JUSTIN LODARSKI, MICHAEL
  3         LOYA, JEFF MILLER, AARON MULHALL, JAKE NOVAK, NATHAN
  4         PALMER, HENRY PEREZ, MICHAEL RUSTUN, STEVEN SANDS,
  5         DAVID SANTOS, DAVID SILVA, RYAN STESLICKI, SHAUN
  6         TARLON, JASON TOOLEY, JOHN VAIL, KEVIN VALENTIN, STEVEN
  7         VALLEZ, JUSTIN           WEEMS,          JAKE     ZAVOSKY,      and   JEFFREY
  8         ZUIDEMA, (“Plaintiffs”) are employed by the Defendant. Plaintiffs bring
  9         this action on behalf of themselves and all similarly situated individuals who
 10         Defendant failed to properly compensate for overtime hours worked within
 11         the three years prior to filing this action.
 12   4.    Defendant, CITY OF COLTON, is a political subdivision of the State of
 13         California, and employed the Plaintiffs. Defendant implemented an illegal
 14         compensation computation method, which undercounts Plaintiffs’ “regular
 15         rate” of pay. Defendant’s method of calculating Plaintiffs’ “regular rate” of
 16         pay results, and has resulted, in the under-payment for overtime hours
 17         worked. Defendant suffered or permitted Plaintiffs to perform overtime
 18         work without proper compensation.
 19   5.    Plaintiffs bring this action on behalf of themselves and all other similarly
 20         situated individuals. Those individuals constitute a well-defined community
 21         of interest in the questions of law and fact at issue in this case. The claims
 22         of the represented Plaintiffs are typical of the claims of those similarly
 23         situated.
 24   6.    The named Plaintiffs will fairly and adequately reflect and represent the
 25         interests of those similarly situated. There is no conflict as to the individually
 26         named Plaintiffs and other members of the class with respect to this action
 27         or with respect to the claims for relief set forth herein.
 28
      Complaint for Violations of the Fair       3         RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                                  OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 4 of 15 Page ID #:4



  1                                             III.
  2                                     JURISDICTION
  3   7.    This action is brought pursuant to the provisions of the FLSA, 29 U.S.C.
  4         sections 201, et seq., to recover from Defendant unpaid overtime
  5         compensation, interest thereon, liquidated damages, costs of suit, and
  6         reasonable attorney fees.      This Court has jurisdiction over this action
  7         pursuant to 28 U.S.C. section 1331 and 29 U.S.C. section 216(b), because
  8         this action is based on the FLSA. This Court has subject matter jurisdiction
  9         of this action pursuant to 29 U.S.C. sections 207, et seq.
 10   8.    Venue is proper because the acts and omissions giving rise to this action
 11         occurred primarily in the Central District.
 12                                             IV.
 13                      COLLECTIVE ACTION ALLEGATIONS
 14   9.    Plaintiffs bring this action on behalf of themselves and all other persons
 15         similarly situated who work, or have worked, for the Defendant at any time
 16         in the last three years and were deprived of their complete statutory overtime
 17         compensation. Those individuals are similarly situated and constitute a well-
 18         defined community of interest in their respective questions of law and fact
 19         relevant to this action. Plaintiffs’ claims are typical of those of other
 20         individuals similarly situated. Plaintiffs will fairly and adequately represent
 21         the interests of those similarly situated.
 22   10. This action is brought by Plaintiffs as a collective action, on their own behalf
 23         and on behalf of all others similarly situated, pursuant to 29 U.S.C. section
 24         216(b), for unpaid overtime compensation, liquidated damages thereon,
 25         based on a three-year statute of limitations, and relief incident and
 26         subordinate thereto, including attorney fees and costs.
 27
 28
      Complaint for Violations of the Fair       4       RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                                OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 5 of 15 Page ID #:5



  1   11. Plaintiffs’ claims for relief for violations of the FLSA are brought and
  2         maintained as an “opt-in” collective action pursuant to 29 U.S.C. section
  3         216(b) for all violations of the FLSA.
  4   12. Plaintiffs hereby consent to sue for violations of the FLSA, pursuant to 29
  5         U.S.C. sections 216(b) and 256.
  6   13. On information and belief, the exact number of members similarly situated
  7         in the collective group, as herein identified and described, is estimated to
  8         consist of well over forty individuals.
  9   14. A collective action is a superior method for bringing this action in that there
 10         is a well-defined community of interest in the questions of law and fact.
 11         There are common questions of law and fact in this action relating to and
 12         affecting the rights of each member of the collective group, including:
 13         whether Defendant failed to fully compensate Plaintiffs and similarly
 14         situated individuals for all overtime hours worked by excluding certain
 15         remunerations from the “regular rate” of pay used to calculate their overtime
 16         compensation, including but not limited to, cash in lieu of health benefits,
 17         contributions made towards the purchase of health benefits, as well as other
 18         payments made pursuant to the applicable collective bargaining agreements.
 19         The relief sought is common to the entire class.
 20   15. Plaintiffs’ claims and the claims of those similarly situated depend on a
 21         showing of Defendant’s acts and omissions giving rise to Plaintiffs’ rights to
 22         the relief sought herein. There is no conflict as to the named Plaintiffs and
 23         other members of the collective group seeking to opt in, with respect to this
 24         action, or with respect to the claims for relief set forth herein.
 25   16. This action is properly maintained as a collective action in that the
 26         prosecution of separate actions by individual members of the collective
 27         group would create a risk of adjudications with respect to individual
 28         members of the class which may as a practical matter be dispositive of the
      Complaint for Violations of the Fair       5     RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                              OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 6 of 15 Page ID #:6



  1         interests of the other members not parties to the adjudications, or may
  2         substantially impair or impede their ability to protect their interests.
  3   17. Plaintiffs’ counsel is experienced and capable in the field of FLSA and
  4         labor/employment litigation and has successfully represented thousands of
  5         claimants in other litigation of this nature.
  6   18. Plaintiffs’ counsel will conduct and be responsible for Plaintiffs’ case herein.
  7         David E. Mastagni, Isaac Stevens, Tashayla D. Billington, and Joel
  8         Weinstein who will be primarily responsible for litigating this matter, have
  9         represented thousands of employees pursuing wage and hour claims
 10         throughout the State of California, and have recovered significant sums on
 11         their behalf.
 12   19. This action is appropriate for conditional certification as a collective action
 13         because Defendant subjected Plaintiffs, and the class of putative plaintiffs
 14         they seek to represent, to the same uniform practice of excluding certain
 15         remunerations from the “regular rate” of pay used to calculate their overtime
 16         compensation, including but not limited to, cash in lieu of health benefits,
 17         contributions made towards the purchase of health benefits, as well as other
 18         payments made pursuant to the applicable collective bargaining agreements.
 19   20. This factual nexus is sufficient to justify the Court to exercise its discretion
 20         to ensure that accurate and timely notice is given to all similarly situated
 21         current and former non-exempt employees of Defendant so that they may
 22         make an informed decision about whether or not to join this action.
 23                                             V.
 24                               FACTUAL ASSERTIONS
 25   21. Plaintiffs are, or were, employed by the Defendant within the last three (3)
 26         years.
 27
 28
      Complaint for Violations of the Fair       6     RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                              OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 7 of 15 Page ID #:7



  1   22. At all times relevant hereto, Defendant suffered or permitted Plaintiffs and
  2         other similarly situated individuals to work hours beyond statutory
  3         thresholds for overtime compensation required by the FLSA.
  4   23. At all times relevant hereto, Defendant impermissibly excluded certain
  5         remunerations or undervalued the “regular rate” of pay, upon which all forms
  6         of Plaintiffs’ overtime compensation are based.
  7   24. Pursuant to 29 U.S.C. section 207(e), the “regular rate” must include all
  8         remuneration received by an employee unless it is explicitly excluded. The
  9         burden is on an employer to demonstrate that a payment is excludable from
 10         the regular rate. (Madison v. Resources for Human Development 233 F.3d
 11         175, 187 (3rd. Cir. 2000).)
 12   25. Defendant’s past and current practice of computing Plaintiffs’ overtime has
 13         impermissibly reduced the amount being paid to them by failing to include
 14         all statutorily required amounts into the calculation of their “regular rate” of
 15         pay as defined by 29 U.S.C. section 207(e).
 16   26. Defendant failed to include monetary compensation paid to Plaintiffs and
 17         other similarly situated individuals in lieu of Defendant-provided health
 18         insurance in the “regular rate” used to calculate overtime compensation.
 19   27. For example, as part of the compensation Defendant offered to Plaintiffs and
 20         other similarly situated individuals, it paid monetary compensation to
 21         individuals that opted out of Defendant-provided health benefits coverage.
 22   28. At all times relevant hereto, Defendant placed no condition on use of these
 23         in-lieu payments.
 24   29. Also, as part of the compensation it provided Plaintiffs, Defendant made
 25         contributions on behalf of Plaintiffs and other similarly situated individuals
 26         towards the purchase of health benefits.
 27   30. In calculating the “regular rate” for the purposes of overtime compensation,
 28         Defendant excluded certain remunerations it paid Plaintiffs and similarly
      Complaint for Violations of the Fair      7      RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                              OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 8 of 15 Page ID #:8



  1         situated individuals, including but not limited to, cash payments in lieu of
  2         health benefits, contributions made towards the purchase of health benefits,
  3         as well as other payments made pursuant to applicable collective bargaining
  4         agreements. Plaintiffs are informed and believe Defendant treated such
  5         payments made to similarly situated individuals in the same manner.
  6   31. At all times relevant hereto, Defendant treated payments made to Plaintiffs
  7         in lieu of health benefits as wages for the purposes of applicable tax
  8         withholdings. Plaintiffs are informed and believe Defendant treated such
  9         payments to similarly situated individuals in the same manner.
 10   32. Pursuant to 29 U.S.C. section 207(e), Defendant is statutorily required to
 11         include all forms of remuneration in Plaintiffs’ “regular rate” of pay.
 12   33. 29 U.S.C. section 207(e)(2) does not allow Defendant to exclude from the
 13         “regular rate” monetary compensation paid to Plaintiffs and similarly
 14         situated individuals in lieu of contributions for health benefits or spending
 15         less than the allowance provided.
 16   34. Similarly, 29 U.S.C. section 207(e)(4) only allows employers to exclude
 17         from the “regular rate” contributions they irrevocably make to a trustee or
 18         third person when made pursuant to a “bona fide plan” for providing health
 19         insurance benefits.
 20   35. The Department of Labor’s interpretation of the term “bona fide plan” is set
 21         forth in 29 C.F.R. section 778.215(a)(5), which states in part:
 22   36. The plan must not give an employee the right to assign his benefits under the
 23         plan nor the option to receive any part of the employer's contributions in cash
 24         instead of the benefits under the plan: Provided, however, That if a plan
 25         otherwise qualified as a bona fide benefit plan under section 7(e)(4) of the
 26         Act, it will still be regarded as a bona fide plan even though it provides, as
 27         an incidental part thereof, for the payment to an employee in cash of all or a
 28         part of the amount standing to his credit.
      Complaint for Violations of the Fair      8     RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                             OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 9 of 15 Page ID #:9



  1   37. In Flores v. City of San Gabriel, 824 F.3d 890 (9th Cir. 2016); cert. denied
  2         137 S.Ct. 2117.), the Ninth Circuit Court of Appeals held that payments to
  3         employees in lieu of health benefits were not excludable from the “regular
  4         rate” of pay under either 29 U.S.C. sections 207(e)(2) or (e)(4). With respect
  5         to the exclusion codified in 207(e)(2) and its companion federal regulation,
  6         the court noted “[u]nder § 778.224(a), a payment may not be excluded from
  7         the “regular rate” of pay pursuant to § 207(e)(2) if it is generally understood
  8         as compensation for work, even though the payment is not directly tied to
  9         specific hours worked by an employee.” (Id.) Further, the court held that cash
 10         payments in lieu of health benefits are not excludable from the “regular rate”
 11         under 207(e)(4) because those payments were not made to a trustee or third
 12         party.
 13   38. The court in Flores, supra, also held that when the total cash payments made
 14         directly to employees pursuant to a benefit plan are more than “incidental,”
 15         the plan is not bona fide for the purposes of 29 U.S.C. section 207(e)(4) and
 16         29 C.F.R. section 778.215. (Id. at 903.) Therefore, any contributions made
 17         on behalf of an employee towards the purchase of health benefits that are not
 18         made pursuant to a bona fide plan are required to be included in the
 19         calculation of the “regular rate”.
 20   39. On information and belief, Defendant’s total cash payments made directly to
 21         employees in lieu of health insurance or benefits were more than “incidental”
 22         in each of the three (3) years preceding this action.
 23   40. Defendant’s health benefits plan is not bona fide for the purposes of 29
 24         U.S.C. section 207(e)(4) and 29 C.F.R. section 778.215.
 25   41. Defendant’s payments made on behalf of Plaintiffs and other similarly
 26         situated individuals towards the purchase of health benefits were not made
 27         pursuant to a bona fide plan within the meaning of 29 U.S.C. section
 28         207(e)(4) and 29 C.F.R. section 778.215.
      Complaint for Violations of the Fair       9    RICHARD ARAGON, et al., v. CITY
      Labor Standards Act                                             OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 10 of 15 Page ID #:10



   1   42. Payments made on behalf of Plaintiffs and other similarly situated
   2         individuals towards the purchase of health benefits are required to be
   3         included in the calculation of their overtime compensation.
   4   43. Defendant’s payments made on behalf of Plaintiffs and other similarly
   5         situated individuals towards the purchase of health benefits were not
   6         included in any employees’ regular rate for the purposes of determining
   7         overtime compensation.
   8   44. Because the remunerations paid to Plaintiffs and similarly situated
   9         individuals in lieu of health benefits were not made for hours of non-work,
  10         or made pursuant to a bona fide benefit plan, they must be included in the
  11         “regular rate” of pay for determining overtime compensation as required by
  12         the FLSA.
  13   45. At all times relevant hereto, Defendant, through pattern and practice on a
  14         city-wide basis did not include the monetary compensation it provided
  15         directly to Plaintiffs and similarly situated individuals in lieu of health
  16         benefits as well as for spending less than the monthly allowance provided
  17         towards Defendant-provided health benefits coverage into the “regular rate”
  18         of pay for the purposes of determining overtime compensation as required
  19         by the FLSA.
  20   46. Likewise, Plaintiffs are informed and believe, and based thereon allege,
  21         Defendant failed to include contributions it made on their behalf and on
  22         behalf of other similarly situated individuals toward the purchase of health
  23         benefits in the “regular rate” used to calculate their overtime compensation.
  24   47. Defendant also provided additional incentive payments to Plaintiffs pursuant
  25         to the applicable collective bargaining agreement, including, but not limited
  26         to paramedic incentive, education incentive benefits, and bilingual pay.
  27   48. Defendant, through pattern and practice, did not include these additional
  28         incentive payments it made pursuant to the applicable collective bargaining
       Complaint for Violations of the Fair     10    RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                            OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 11 of 15 Page ID #:11



   1         agreement into the calculation of Plaintiffs’ respective “regular rate” of pay
   2         for the purposes of determining overtime compensation as required by the
   3         FLSA.     Further, on information and belief, Defendant did not include
   4         incentive payments provided by the applicable collective bargaining
   5         agreements into the “regular rate” of pay of similarly situated individuals for
   6         the purposes of determining overtime compensation as required by the
   7         FLSA.
   8   49. By excluding certain items of remuneration from the “regular rate” of pay
   9         used to calculate the overtime compensation paid to Plaintiffs and other
  10         similarly situated individuals, including but not limited to cash in-lieu of
  11         health benefits, contributions towards the purchase of health benefits, as well
  12         as other incentive payments provided by the applicable collective bargaining
  13         agreements, Defendant failed to pay them one and one-half times their
  14         “regular rate” of pay for all hours of overtime they worked.
  15   50. Defendant failed to pay Plaintiffs and similarly situated individuals for
  16         cashed out compensatory time off (“CTO”) at the “regular rate” of pay by
  17         excluding certain remunerations, including but not limited to cash in lieu of
  18         health benefits, contributions made towards the purchase of health benefits
  19         coverage, as well as other incentive payments made pursuant to the
  20         applicable collective bargaining agreements.
  21   51. Defendant has a policy of cashing out Plaintiffs’ unused CTO at less than the
  22         rate required by 29 U.S.C. section 207(o)(3) and (4). On information and
  23         belief, this policy applies to all individuals similarly situated to the named
  24         Plaintiffs.
  25   52. 29 U.S.C. section 207(o)(3)(B) requires that if “compensation is paid to an
  26         employee for accrued compensatory time off, such compensation shall be
  27         paid at the regular rate earned by the employee at the time the employee
  28         receives such payment.”
       Complaint for Violations of the Fair     11     RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                             OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 12 of 15 Page ID #:12



   1   53. 29 U.S.C. section 207(o)(4) requires that, upon termination of employment,
   2         Plaintiffs must be paid for unused CTO at a rate of compensation not less
   3         than the greater of “(A) the average regular rate received by such employee
   4         during the last 3 years of the employee’s employment, or (B) the final regular
   5         rate received by such employee.”
   6   54. Defendant has implemented and maintained a city-wide practice of
   7         excluding certain remunerations, including but not limited to cash in-lieu of
   8         health benefits, contributions towards the purchase of health benefits, as well
   9         as other payments made pursuant to the applicable collective bargaining
  10         agreements in the “regular rate” of pay used to pay out CTO accruals.
  11   55. At all times relevant hereto, Defendant and its agents and representatives
  12         were aware of their obligations to properly compute and use the correct
  13         “regular rate” of pay in calculating overtime compensation owed to Plaintiffs
  14         and similarly situated individuals.
  15   56. Plaintiffs are informed and believe, and based thereon allege, Defendant and
  16         its agents and/or representatives willfully and knowingly violated the FLSA
  17         by continuing to exclude remunerations from the calculation of Plaintiffs’
  18         and similarly situated individuals’ “regular rate” of pay.
  19   57. Defendant’s failure to properly compensate Plaintiffs and similarly situated
  20         individuals was not in good faith and is a willful violation of the FLSA as it
  21         applies to employees of local governments.
  22   58. As a result of the foregoing violations of the FLSA alleged herein, Plaintiffs
  23         seek damages for lost overtime compensation and undervalued cash outs of
  24         CTO, as well as liquidated damages thereon. Plaintiffs seek these damages
  25         for the entire period of time Defendant engaged in said unlawful and willful
  26         conduct, beginning three years prior to the filing of this complaint as
  27         prescribed by the FLSA.
  28
       Complaint for Violations of the Fair        12   RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                              OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 13 of 15 Page ID #:13



   1   59. Plaintiffs’ also seek reasonable attorney fees and costs pursuant to 29 U.S.C.
   2         section 216(b).
   3                                             VI.
   4                                     FIRST COUNT
   5                 (Fair Labor Standards Act - Failure to Pay All Overtime
   6                                 Compensation Earned)
   7   64. Plaintiffs incorporate by reference each and every paragraph above inclusive
   8         as though set forth fully herein.
   9   65. Defendant suffered or permitted Plaintiffs and, on information and belief,
  10         other similarly situated individuals to work overtime but failed to include all
  11         required forms of compensation into the “regular rate” of pay used to
  12         calculate their overtime compensation and the amount of cash paid to
  13         Plaintiffs and similarly situated individuals who cashed out CTO.
  14   66. By failing to include all requisite forms of compensation in the “regular rate”
  15         of pay used to calculate overtime compensation and CTO cash outs,
  16         Defendant failed to compensate Plaintiffs and similarly situated individuals
  17         at one and one-half times the “regular rate” of pay for all overtime hours as
  18         required by the FLSA.
  19   67. At all times relevant hereto, Defendant and its agents and representatives
  20         were aware of their obligations to pay Plaintiffs and similarly situated
  21         individuals for all hours worked at one and half times the “regular rate” of
  22         pay as required by the FLSA.
  23   68. At all times relevant hereto, Defendant and its agents and representatives
  24         knew or should have known of their obligations to pay Plaintiffs and
  25         similarly situated individuals overtime compensation at one and one-half of
  26         their “regular rate” of pay for all hours worked in excess of the applicable
  27         maximum weekly hours established by section 207 of the FLSA.
  28
       Complaint for Violations of the Fair      13    RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                             OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 14 of 15 Page ID #:14



   1   69. At all times relevant hereto, Defendant’s failure to fully compensate
   2         Plaintiffs for all hours worked was not in good faith, and was a willful
   3         violation of the FLSA.
   4   70. As a result of the foregoing violations of the FLSA as enumerated herein,
   5         Plaintiffs seek back pay of overtime compensation that was earned but
   6         unpaid, as well as an equal amount in liquidated damages for the period
   7         beginning three (3) years prior to the filing of this action.
   8   71. Plaintiffs also seek reasonable attorney fees and costs pursuant to 29 U.S.C.
   9         section 216(b).
  10                                            VII.
  11                                          PRAYER
  12   WHEREFORE, Plaintiffs pray for judgment as follows:
  13         1.    For recovery of unpaid overtime compensation and interest thereon
  14               plus an equal amount of liquidated damages for Plaintiffs and all
  15               similarly situated individuals pursuant to 29 U.S.C. section 216(b);
  16         2.    For a determination that Defendant’s conduct was reckless and/or an
  17               intentional, knowing, and a willful violation of the FLSA, and
  18               therefore Plaintiffs and similarly situated individuals are entitled to
  19               recover damages under a three (3) year statute of limitations;
  20         3.    For reasonable attorney fees pursuant to 29 U.S.C. section 216(b);
  21         4.    For costs incurred as a result of this proceeding;
  22         5.    For injunctive relief ordering the Defendant to cease and desist from
  23               engaging in said unlawful conduct, including but not limited to,
  24               revisions to applicable compensation policies to clearly indicate that
  25               the above-referenced remuneration will be included in the “regular
  26               rate” of pay for the purposes of overtime compensation;
  27         6.    For conditional certification of the collective class as pled;
  28
       Complaint for Violations of the Fair      14     RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                              OF COLTON
Case 5:20-cv-00776-DDP-SP Document 1 Filed 04/14/20 Page 15 of 15 Page ID #:15



   1         7.    For an order to timely notify all potential collective class members of
   2               this action;
   3         8.    For such other and further relief as the court deems just and proper.
   4   Respectfully submitted,
   5   Dated: April 14, 2020                        MASTAGNI HOLSTEDT, A.P.C.
   6
   7                                          By:    /s/ David E. Mastagni
                                                    DAVID E. MASTAGNI, Esq.
   8
                                                    ISAAC S. STEVENS, Esq.
   9                                                TASHAYLA D. BILLINGTON, Esq.
                                                    JOEL M. WEINSTEIN, Esq.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       Complaint for Violations of the Fair    15     RICHARD ARAGON, et al., v. CITY
       Labor Standards Act                                            OF COLTON
